Citation Nr: 1100891	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Competent medical evidence shows that the Veteran has been 
diagnosed with coronary artery disease with history of ischemic 
cardiomyopathy and arteriosclerotic cardiovascular disease 
following his discharge from active service.


CONCLUSION OF LAW

Heart disease, variously diagnosed as coronary artery disease and 
arteriosclerotic cardiovascular disease, is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53216 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for heart disease, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the 
Republic of Vietnam during the period from January 9, 1962 to May 
7, 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  Diseases associated with such exposure are set forth in 
38 C.F.R. § 3.309(e), which has recently been amended to include 
ischemic heart disease.  Ischemic heart disease, as defined in 
the regulation, includes, but is not limited to: acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina.  See 75 Fed. Reg. 53216 (Aug. 31, 2010).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that the Veteran served in the Republic of 
Vietnam from September 1968 to May 1969.  

Private treatment records indicate that the Veteran has a history 
of heart disease which was first diagnosed in 1984 when he 
suffered from two myocardial infarctions, followed by bypass 
surgery in 1984.  Subsequently, in October 1999, the Veteran 
presented to his private physician describing angina.  In 
November 1999, a nuclear stress test was performed and showed a 
resting ejection fraction of 32 percent and severe stress-induced 
ischemic/infracted areas.  A further December 1999 private 
treatment record shows that the Veteran was admitted for an 
angiography with the thought of angioplasty.  On that occasion in 
December 1999, the Veteran underwent intervention to the left 
circumflex coronary artery with placement of two stents in the 
first obtuse marginal branch, and a percutaneous transluminal 
coronary angioplasty of the proximal left anterior descending 
artery.  

In February 2006, the Veteran presented for a VA heart 
examination.  On this occasion the Veteran was assessed with 
coronary artery disease with a history of ischemic 
cardiomyopathy.  

To establish service connection for a disease presumed associated 
with exposure to herbicide agents, it need only be shown that the 
Veteran served on land or in the inland waterways of the Republic 
of Vietnam during the Vietnam era.  Given that the record 
reflects that the Veteran physically served in the Republic of 
Vietnam, his exposure to Agent Orange during his active service 
is presumed.  As a result, the Board finds that the preponderance 
of the evidence supports a grant of service connection for heart 
disease, variously diagnosed as coronary artery disease and 
arteriosclerotic cardiovascular disease, on a presumptive basis 
as a result of herbicide exposure.  

ORDER

Entitlement to service connection for heart disease, variously 
diagnosed as coronary artery disease and arteriosclerotic 
cardiovascular disease, is granted.


____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


